717 So.2d 622 (1998)
Joseph TORRES, Appellant,
v.
STATE of Florida, Appellee.
No. 97-3486.
District Court of Appeal of Florida, Fourth District.
September 23, 1998.
Richard L. Jorandby, Public Defender, and Bernard S. Fernandez, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm but remand to the trial court to correct the judgment to the extent that it reflects that appellant's robbery conviction was the result of a guilty plea as opposed to his having been tried and found guilty.
GUNTHER, POLEN and TAYLOR, JJ., concur.